Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
	 Applicant’s  argument:

 	Mitchell et al. does not disclose a course of spandex covered with polyamide, polyester or polypropylene yarn and a course of bare spandex plated with polyamide, polyester or polypropylene yarn as claimed. Indeed, there is only one disclosure of spandex in Mitchell et al. and it is a covered yarn platted with a low friction yarn.

	Offices response:
As set forth in the rejection the primary reference of Mitchell discloses a covered spandex yarn (12). The secondary reference of Bradberry clearly sets forth that spandex is typically covered with polyamide, i.e. nylon. A person of ordinary skill in art would be motivated to provide that spandex covering of Mitchell as nylon in order to provide the well known qualities found in nylon including strength, resiliency and comfort.  



Applicant’s argument: 

Neither of the cited references alone or in combination are in any way predictive of results demonstrated with respect to the instant claimed invention exhibiting the same shine/bright/glossy characteristics that are possible with typical ACPH as well as better row to row uniformity and run resistance as compared to typical ACPH. Further, the demonstrated improvements in the instant claimed invention are clearly more than any predictable use of prior art elements according to their established functions as disclosed by Mitchell and/or Bradberry. 


	Offices response:

The characteristics to which applicant refers are not recited in the claims and therefor cannot serve to distinguished the claims of the prior art.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 9,232,823), henceforth known as Mitchell in view of Bradberry et al. (US 5,412,957), henceforth known as Bradberry. 
As seen at least in figure 2, Mitchell teaches the fabric as claimed including a modified every course style which comprises courses (10) of spandex (elastic) covered yarn (12) and courses (30) of bare (uncovered) elastic yarn (friction yarn 32, column 3, line 66) plated with yarn (12).  Mitchell does not set forth the specific covering yarn material. Nylon is well-known as a covering for spandex as indicated by Bradberry’s claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different covering yarns including polyamide (nylon) as shown by Bradberry in order to provide the strength, resilience, comfort, etc. typically associated with nylon.  Additionally the bare (uncovered) elastic friction yarn (32) is not expressly set forth as being spandex.  Spandex is a particularly well known generic elastic yarn which may be left uncovered as set forth Bradberry’s claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elastic friction yarn (32) of Mitchell as spandex since bare (uncovered) spandex is exceptionally well known as an elastic friction yarn and in order to optimize the frictional engagement of the Mitchells’ garment with the wearer.  Regarding claim 2, note the repeating pattern comprising a course of spandex covered with yarn followed by a course of bare spandex plated with rigid yarn a seen in figure 2. Regarding claim 3, note the repeating pattern comprising two or more courses of spandex covered with yarn followed by a single course of bare spandex plated with rigid yarn. Regarding claim 6, note that Mitchell’s fabric is a portion of a garment. Regarding claim 7, note that Mitchell’s garment is a stocking (hosiery), brassiere panties etc. which are considered sheer to the extent claimed.  Regarding claims 9 and 10, Mitchell also teaches the method including preparing a garment from the fabric of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw